United States Court of Appeals
                     For the First Circuit




No. 06-1613

          JAMES W. DAVISON, M.D., ANA VICTORIA DAVISON,
     and THE CONJUGAL PARTNERSHIP FORMED BY THEIR MARRIAGE,

                     Plaintiffs, Appellants,

                               v.

 THE GOVERNMENT OF PUERTO RICO - PUERTO RICO FIREFIGHTERS CORPS;
     GERMÁN OCASIO-MORALES, in his individual capacity and as
       the Fire Chief of the Puerto Rico Firefighters Corps;
       FULANA DE TAL, his wife; and THE CONJUGAL PARTNERSHIP
    FORMED BY THE MARRIAGE OF GERMÁN OCASIO AND FULANA DE TAL;
      THE HOMEOWNERS ASSOCIATION (Junta de Titulares) OF THE
      BELÉN CONDOMINIUM; THE BOARD OF DIRECTORS OF THE BELÉN
       CONDOMINIUM, and VÍCTOR RODRÍGUEZ, in his individual
   capacity and as the Administrator for the Board of Directors
                     of the Belén Condominium,

                     Defendants, Appellees.



                          ERRATA SHEET


     The opinion of this Court issued on December 12, 2006, is
amended as follows:

     On page 3, lines 16 and 19, "Plaintiff's" should be replaced
with "Plaintiffs'"